Exhibit 10.1

[f8k_fbcholding.htm]
SECURITIES EXCHANGE AGREEMENT
 
THIS SECURITIES EXCHANGE AGREEMENT (the “Agreement”), dated as of March 31,
2011, is entered into by and among Wave Uranium Holding now FBC Holding, Inc., a
Nevada corporation (the “Company”), and the persons identified as “Holders” on
the signature pages hereto (the “Holders”).
 
WHEREAS, the Company issued certain 8% Original Issue Discount Senior Secured
Convertible Debentures (the “Debentures”) with an aggregate principal value of
$1,562,500 due March 20, 2010 to the Holders; and
 
WHEREAS, the Company and the Holders have agreed to exchange the Debentures for
Preferred Stock (as defined below).
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each Holder hereby agrees as follows:
 
1.         Definitions.


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of Nevada, in
the form of Exhibit A attached hereto.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto.


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Conversion Price” shall have the meaning ascribed to such term in the
Certificate of Designation.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 4(b).
 

 
 

--------------------------------------------------------------------------------

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferred Stock” means the Company’s Series A Convertible Preferred Stock
issued hereunder having the rights, preferences and privileges set forth in the
Certificate of Designation, in the form of Exhibit A hereto.


 “Required Minimum” means, as of any date, the maximum aggregate number of
shares of Common Stock then issued or potentially issuable in the future
pursuant to the Transaction Documents, including any Underlying Shares issuable
upon conversion in full of all Preferred Stock, ignoring any conversion or
exercise limits set forth therein, and assuming that the Conversion Price is at
all times on and after the date of determination 75% of the then Conversion
Price on the Trading Day immediately prior to the date of determination.


“Subsidiary” means any direct or indirect subsidiary of the Corporation and
shall, where applicable, also include any direct or indirect subsidiary of the
Corporation formed or acquired after the date of this Agreement.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
 “Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTC Bulletin Board, or OTC Markets
(or any successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the Certificate of Designation,
all schedules and exhibits thereto and hereto and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Preferred Stock in accordance with the terms of the
Certificate of Designation.


2.           Waiver.  Subject to the terms and conditions hereunder, each Holder
hereby waives its right to exercise or enforce its rights under the Debentures.


3.           Agreements.
 
(a)           Exchanged Debentures.  The Company hereby agrees to issue to the
Holders 2,500,000 shares of Preferred Stock, in the aggregate, issued and
delivered in exchange for delivery and cancellation of the Debentures.  Each
Holder acknowledges and agrees that upon the issuance and acceptance of the
certificate evidencing its
 

 
2

--------------------------------------------------------------------------------

 

Preferred Stock issued pursuant to this Section, the original certificates
evidencing its Debentures will be deemed cancelled,
 
(b)           Filing of Certificate of Designation.  The Company hereby agrees
to file the Certificate of Designation with the Secretary of State of Nevada
prior to the Closing Date.  The Company shall provide written evidence of the
filing of the Certificate of Designation with the Secretary of State of Nevada
at or prior to the Closing Date.
 
4.           Representations and Warranties. The Company hereby makes to the
Holders the following representations and warranties:
 
(a)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith.  This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any material agreement,
credit facility, debt or other material instrument (evidencing a Company or
Subsidiary debt or otherwise) or other material understanding to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound or affected, or (iii) conflict with or result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
or a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in (x) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(y) a material adverse effect on the results
 

 
3

--------------------------------------------------------------------------------

 

of operations, assets, business, prospects or condition (financial or otherwise)
of the Company and the Subsidiaries, taken as a whole, or (z) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (x), (y) or (z), a
“Material Adverse Effect”).
 
(c)           Equal Consideration.  Except as otherwise set forth herein, no
consideration has been offered or paid to any person to amend or consent to a
waiver, modification, forbearance or otherwise of any provision of any of the
Transaction Documents.
 
(d)           Issuance of the Preferred Stock.  The Preferred Stock are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents.  The
Underlying Shares, when issued in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.  The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock for issuance of the
Underlying Shares at least equal to the Required Minimum on the date hereof.
 
(e)           Holding Period for Preferred Stock. Pursuant to Rule 144, the
holding period of the Preferred Stock (and Underlying Shares issuable upon
conversion thereof) shall tack back to the original issue date of the
Debentures.  The Company agrees not to take a position contrary to this Section
4(e).  The Company agrees to take all actions, including, without limitation,
the issuance by its legal counsel of any necessary legal opinions (which may be
satisfied pursuant to Section 5), necessary to issue to the Preferred Stock (and
Underlying Shares issuable upon conversion thereof) without restriction and not
containing any restrictive legend without the need for any action by the
Holder.  The Company is not subject to Rule 144(i).
 
5.           Legal Opinion.  The Company hereby agrees to cause its legal
counsel to issue a legal opinion to the undersigned Holders, substantially in
the form of Exhibit B attached hereto.


6.           Miscellaneous.


(a)           In addition, the respective obligations and agreements of the
Holders hereunder are subject to the following conditions being met: (a) the
accuracy in all material respects of the representations and warranties of the
Company contained herein (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) and (b) the performance by the Company of all if its
obligations, covenants and agreements required to be performed
hereunder.  Except as expressly set forth above, all of the terms and conditions
of the Transaction Documents shall continue in full force and effect after the
execution of this Agreement and shall not be in any way changed, modified or

 
4

--------------------------------------------------------------------------------

 

superseded by the terms set forth herein.  The Company shall, within 2 Trading
Days of the date hereof, issue a Current Report on Form 8-K disclosing the
material terms of the transactions contemplated hereby, and shall attach this
Agreement and all other related agreements thereto, including, without
limitation, the Certificate of Designation (the “8-K Filing”).  From and after
the filing of the 8-K Filing with the Commission, the Holder shall not be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing.  The Company shall consult with
the Holders in issuing any other press releases with respect to the transactions
contemplated hereby.


 (b)           This Agreement may be executed in two or more counterparts and by
facsimile signature or otherwise, and each of such counterparts shall be deemed
an original and all of such counterparts together shall constitute one and the
same agreement.


(c)           The Company has elected to provide all Holders with the same terms
and form of agreement for the convenience of the Company and not because it was
required or requested to do so by the Holders.  The obligations of each Holder
under this Agreement, and any Transaction Document are several and not joint
with the obligations of any other Holder, and no Holder shall be responsible in
any way for the performance or non-performance of the obligations of any other
Holder under this Agreement or any Transaction Document.  Nothing contained
herein or in any Transaction Document, and no action taken by any Holder
pursuant thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or the Transaction Documents.  Each Holder shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.  Each Holder has been represented by its own
separate legal counsel in their review and negotiation of this Agreement and the
Transaction Documents.
 
(d)           If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith
 

 
5

--------------------------------------------------------------------------------

 

negotiations to replace the prohibited, invalid or unenforceable provision(s)
with a valid provision(s), the effect of which comes as close as possible to
that of the prohibited, invalid or unenforceable provision(s).
 
(f)           This Agreement shall be governed by and interpreted in accordance
with laws of the State of New York, excluding its choice of law rules.  The
parties hereto hereby waive the right to a jury trial in any litigation
resulting from or related to this Agreement.  The parties hereto consent to
exclusive jurisdiction and venue in the federal courts sitting in the southern
district of New York, unless no federal subject matter jurisdiction exists, in
which case the parties hereto consent to exclusive jurisdiction and venue in the
New York state courts in the borough of Manhattan, New York.  Each party waives
all defenses of lack of personal jurisdiction and forum non conveniens.  Process
may be served on any party hereto in the manner authorized by applicable law or
court rule.
 
***********************

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.


FBC Holding Inc.




By:____/s/ Christopher LeClerc_____________
Name: Christopher LeClerc
Title:  CEO


[signature page(s) of Holders to follow]

 
7

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE OF HOLDER TO
SECURITIES EXCHANGE AGREEMENT
AMONG WAVE URANIUM HOLDING AND
THE HOLDERS THEREUNDER






Name of Holder:                                Enable Growth Partners, LP
Enable Opportunity Partners, LP
Pierce Diversified Strategies Series ENA
By:__/s/ Mitch Levine_______________________________


Name:__Mitch Levine_______________________________


Title:__GP/CEO____________________________________


Principal Amount of Debentures: _$1,562,500____________



